 502
 
DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
358 NLRB No. 62
 
Grace Industries
, LLC
 
and
 
Highway Road 
a
nd Street
 
Construction Laborers Local 1010,
 
Laborers I
n-
ternational Union
 
o
f North America, AFL

CIO
, 
Petitioner
-
Intervenor
 
and
 
United Plant 
a
nd 
Production
 
Workers, Local 175, International
 
Union 
o
f Journeymen 
a
nd Allied Trades
, 
Pet
i-
tioner
-
Intervenor
.  
Cases 29

RC

0
12031
 
and 
29

RC

0
12043
 
June 
18
, 2012
 
DECISION ON REVIEW A
ND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On December 28, 201
1, the Regional Director for R
e-
gion 29 issued a Second Supplemental Decision, in 
which he found a petitioned
-
for unit compris
ing 
all 

l
a-
borers performing site and ground improvement, utility, 
paving and road building work and all related work
 
. . . 
regardless of material used

 
to be an appropriate unit for 
bargaining, and found a petitioned
-
for unit compris
ing 
employees who 

primarily perform asphalt paving, i
n-
cluding foremen, rakers, shovelers, screedmen, micro 
pavers, AC paintmen and liquid tar wor
kers, seal coaters, 
small equipment operators, landscape planting planters, 
and fence safety surface installers

 
but excluding 

all 
persons primarily performing concrete paving

 
to be an 
inappropriate unit for bargaining.
1
  
Thereafter, in accor
d-
ance with S
ection 102.67 of the Board

s Rules and Reg
u-
lations, Petitioner
-
Intervenor United Plant and Produ
c-
tion Workers, Local 175, International Union of Jou
r-
neymen and Allied Trades (Local 175), filed a timely 
request for review.  Local 175 contends that a unit co
m-
pris
ing 
employees who 

primarily perform asphalt pa
v-
ing

 
is an appropriate unit.
 
On February 8, 2012, the Board granted Local 175

s 
request for review.  Thereafter, Petitioner
-
Intervenor 
Highway Road and Street Construction Laborers Local 
1010, Laborers I
nternational Union of North America, 
AFL

CIO (Local 1010), filed a brief on review.
2
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Having carefully considered the entire record in this 
proceeding
, including the brief on review, we reverse the 
Regional Director and find that a unit compris
ing e
m-
ployees
 
who 

primarily perform asphalt paving

 
is also 
an appropriate unit for bargaining.
 
                                        
                  
 
1
 
Both petitioned
-
for units are limited to work performed in the five 
boroughs of New York City.
 
2
 

admitted int
o the record.  These exhibits are irrelevant to deciding the 
unit issue, so we deny the request.
 
Facts
 
The Employer is a contractor that provides constru
c-
tion ser
vices in the New York metropolitan area.  In this 
case, the specific services involved are asphalt paving, 
concrete paving, and related preparatory work performed 
on roads, bridges, and airport runways in the five bo
r-
oughs of New York City.
3
 
In general, ro
ads and runways have a concrete base 
and are finished (or topped) with either asphalt or co
n-
crete.  
I
n the New York City area, most roads are curren
t-
ly finished with asphalt, and the jobs described in the 
record 
primarily
 
involve repairing and repaving exi
sting 
asphalt
-
finished roads.  Preparation work for such jobs 
involves job layout, demolition of existing structures, 
excavation, installation of drainage (such as catch basins, 
pipes, or sewers), milling,
4
 
cleaning the surface of the 
exposed concrete base
 
(using hand brooms or operator
-
run mechanical sweepers to remove stray millings)
, and 
laying down liquid tar (which ensures the top layer of 
asphalt will properly adhere to the base).  For some jobs, 
preparation work may also require grading, which i
n-
volv
es putting down asphalt millings to serve as a base 
for the road.
5
  
Between milling and laying down liquid 
tar, 
employees
 
will also repair
, i.e., patch
 
cracks in the 
concrete base.  This work typically involves 
using a saw 
to cut around the crack, jackhamm
ering out the cracked 
concrete, and filling the resulting hole with either asphalt 
(for shallow
-
depth repairs) or concrete (for full
-
depth 
repairs).
6
 
Once the necessary preparation work is complete, final 
paving begins.  For asphalt
-
finished roads, final p
aving 
usually involves the use of an 
operator
-
controlled 
asphalt 
spreader 
that contains sensors which 
screedpersons 
reg
u-
late 
to control the flow of asphalt
 
from
 
the spreader.
7
 
 
Screedpersons require training and experience to effe
c-
                                        
                  
 
3
 
The record contains detailed testimony about five of the Emplo
y-

Clearview Expressway, John F.
 
Kennedy International Airport, Staten 
Island Bridges/Route 440, and Grand Central Parkway.
 
4
 
For milling, an operator runs a milling machine, which removes the 
top layer of asphalt by grinding it into chips (or millings), while other 
employees operate the
 

 
5
 
A grading machine and bulldozer (run by operators) do most of the 
grading work, but the employees at issue in this case also shovel and 
rake the millings, leveling them out as needed, and they may reco
m-
mend adjustments to the grading 
machine operator.  Of the specific jobs 
discussed in the record, only one

John F. Kennedy International Ai
r-
port

clearly involved grading. 
 
6
 
It is not clear from the record how, or to what degree, preparation 
work for concrete
-
finished roads differs from p
reparation work for 
asphalt
-
finished roads.
 
7
 
Asphalt paving may also be performed without a spreader, in 
which case the asphalt pavers simply rake, shovel, and tamp the asphalt 
as needed.
 
 GRACE INDUSTRIES
,
 
LLC
 
 
503
 
tively operate the 
spreader

s sensors, and must be able to 
account for the amount of available asphalt, the desired 
thickness, and slope variations of the surface being 
paved.  Rakers (who use special steel rakes) follow the 
spreader, ensuring that the asphalt is at the corr
ect height 
and is properly spread to facilitate water drainage.  When 
the rakers determine that asphalt must be added or taken 
away, shovelers will 
add
 
or remove the asphalt using 
special flat shovels.  After the proper amount of asphalt 
has been laid down
, the asphalt is compacted using hand 
rollers, mechanical roll
ers (run by an operato
r), or ta
m-
pers (a small compactor that bounces up and down on the 
asphalt).  Because asphalt is hot (up to 350 degrees Fah
r-
enheit), smelly, and sticky, 
individuals who work
 
with 
asphalt
 
must be accustomed to the material, and in pa
r-
ticular must be able to deal with the heat.  
Asphalt
 
wor
k-
ers must also be able to contend with the 

fluff factor,

 
which requires them to calculate, in advance, to what 
degree the asphalt will com
pact based on the weight of 
the amount laid down.
 
By contrast, concrete paving involves constructing 
wooden forms (using a hammer and nails), into which 
the concrete is poured.  After pouring, the concrete is 
leveled with a wooden or metal straight edge an
d fi
n-
ished with a float.  Unlike asphalt, concrete does not r
e-
quire any raking, shoveling, or compacting once it has 
been poured, 
but it
 
requires time

up to 4 weeks

to 
cure. 
 
Working with concrete does not involve the heat, 
smell, or stickiness associated 
with asphalt work.
 
The record indicates that in recent years, employees 
who perform asphalt paving spend more time 
i
n prepar
a-
tion 
for
 
actual asphalt paving than was once the case.  
T
he degree of 
that 
difference
, however, is unclear.
  
M
i-
chael Pino, the Empl
oyer

s 
v
ice 
p
resident o
f 
o
perations, 
estimated that asphalt pavers spend 80 percent of their 
time on preparation work.  By contrast, Glenn 
Patrick, 
an 
employee who performs asphalt paving, testified that 
although he now does more preparation work than he 
u
sed to, on the Employer

s recent jobs he still spent 
5

7 
hours per day raking, which is not preparation work
.
8
 
Although there are evident distinctions between 
the 
Employer

s 
asphalt pavers and other employees, there is 
also at least some overlap between th
e two.  The exact 
degree of overlap is a matter of dispute, but the record 
establishes the following.  First, for most jobs discussed 
in the record, the Employer utilized separate crews with 
distinct specializations.  A crew led by 
F
oreman Robert 
Maresco h
andled the actual asphalt paving work.  Glenn 
Patrick, Anthony DiMaio, Frank Puma
,
 
and Giuliano 
                                        
                  
 
8
 
Patrick is also a screedperson, so his raking estimate does not i
n-
clude all of his asphalt paving work.
 
Rozza consistently worked on this crew as screedpersons 
and rakers.  On each job, Maresco

s crew also milled 
asphalt, and for most jobs, 
it
 
saw
-
cut concrete and
 
pe
r-
formed patch repair using asphalt.  Foreman Jose M
o-
rais

 
crew specialized in catch basin work and concrete 
curb repair, Carlos Nunes

 
crew did preparation work for 
concrete
-
pouring and other concrete
-
related work (such 
as full
-
depth patch repair and re
pairing or replacing pr
e-
cast concrete slabs), and Gabe Cavelli

s crew specialized 
in excavation.  Second, there was at least some overlap 
between these crews.  Morais, for example, may have 
assisted in asphalt paving on one job.  Patrick testified 
that on 
one job (Kennedy 
International 
Airport) he a
s-
sisted Cavelli

s crew in excavating a hole, and on another 
job (Clearview Expressway) he did concrete repair using 
quickset concrete.  And DiMaio testified that he used a 
compressor to break concrete for a few 
days on one job 
(Grand Central).  Additionally, various employees would 
assist in cleaning up after the milling machine.  Finally, 
Maresco

s crew did not consist solely of members from 
one union
; instead, it generally included several 
members 
of Local 175,
 
two members of Local 1010 (Frank Puma 
and Giuliano Rozza), and one member of Local 731.
9
 
As indicated, each specialized crew h
ad its own for
e-
man.  The 
record also establishes that the Employer sp
e-
cifically ask
ed 
union hiring hall
s for 
as
phalt workers 
when
 
a job required
 
asphalt paving.  At the same time, 
the various crews were commonly supervised by the 
Employer

s project manager and general supervisor.
 
The record establishes that within New York City, 
there is a long history of collective
 
bargaining in se
parate 
asphalt and concrete units.  Historically, the Sheet A
s-
phalt Workers Local Union 1018 (Local 1018) represen
t-
ed asphalt pavers, while Local 1010 represented concrete 
workers.
10
  
Roland Bedwell
, a Local 175 witness and 
former Local 1018 member, 
testifi
ed, without contradi
c-
tion, that Local 1018 was established as an asphalt wor
k-
ers

 
local sometime in the late 1930s or early 1940s, and 
the record contains a collective
-
bargaining agreement 
between Local 1018 and the General Contractors Assoc
i-
ation of New Y
ork (GCA) that was effective from July 1, 
1972 to June 30, 1975.  The record contains similar co
n-
tracts between Local 1018 and the GCA spanning July 1, 
1993 to June 30, 1999, and a contract between Local 
1018 and the New York Independent Contractors All
i-
                                        
                  
 
9
 

Common Laborers Union Local 731 of Greater New York, Long Island 
and Vicinity of the Laborers International Union of North America, 
AFL

CIO.  Both 
petitioned
-
for units specifically exclude members of 
Local 731, as well as the operators noted above.
 
10
 
Like Local 1010, Local 1018 was affiliated with 
t
he District 

Union of North America, 
AFL

CIO.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
504
 
an
ce (NYICA) from July 1, 1999
,
 
to June 30, 2002.  
These agreements set wage rates for the classifications of 
screedpersons, rakers, tampers, and 

all other men.

11
  
The record also contains agreements between Local 1010 
and GCA or NYICA from July 1, 1996
,
 
to
 
June 30, 2002.  
In contrast to the Local 1018 contracts, these agreements 
set wage rates only for the classifications of formsetters 
and laborers.
12
  
These differing classifications are r
e-
flected in the prevailing wage schedule set by the Office 
of the Com
ptroller for the 
c
ity of New York.
13
 
At some point in the early 2000s, Local 175 emerged 
as a competitor to Local 1018.  The record contains 
agreements between Local 175 and NYICA effective 
from July 1, 2005
,
 
to June 30, 2011
,
 
that
 
include unit 
descriptions
 
and classifications similar to the GCA
-
Local 
1018 contracts
 
(screedperson
, raker, ta
m-
per/shoveler/driver/sawcutter/all other incidental work).
14
 
In about 2005, Local 1010 and Local 1018 were both 
placed in trusteeship by the Laborers

 
International U
n-
ion
 
of North America 
(LIUNA)
.  The record does not 
reveal the precise reasons for this action, but it apparen
t-
ly
 
was
 
related to allegations that Local 1018

s leadership 
had ties to organized crime.  The trusteeship
s
 
lasted for 
several years, ending not later 
than 2009.  Sometime in 
2009 or 2010, Local 1010 and Local 1018 merged, and 
the resultant organization retained the Local 1010 label.  
The reasons for the merger are not clear from the record.  
Following the merger, Local 1010 and 
the 
GCA entered 
into a Me
morandum of Agreement
 
in May 2010
, which 
amended an existing Local 1010
-
GCA contract, effective 
from July 1, 2005
,
 
to June 30, 2012.  Among other 
things, the
 
existing 
agreement was revised to encompass 
employees who perform paving work 

regardless of the 
m
aterial used

 
and to include asphalt worker classific
a-
tions (screedperson, raker, and shoveler).  The revised 
agreement adheres to the historical wage difference b
e-
tween asphalt pavers and other workers
, under which 
asphalt paving classifications make abou
t $2 an hour 
more than the corresponding concrete classifications
.
15
 
                                        
                  
 
11
 
The 1972

1975 agreement between Local 1018 and GCA does not 
contain the screedperson classification.
 
12
 

but did not include it in a lengthy list of the types of work covered.
 
13
 
The 
prevailing wage schedule set by the Office of the Comptroller 
of the 
c
ity of New York effective from July 1, 2009
,
 
through June 30, 
2010
,
 
specifies rates for 
paver & roadbuilder

concrete (form setter), 
laborer (paving & roadbuilding), paver & roadbuilder

a
sphalt (asphalt 
raker), paver & roadbuilder

asphalt (tamper), and paver & roadbuilder

asphalt (screenperson, micro paver
).
 
14
 


 
15
 
Under the terms of the GCA
-
Local 1010 
Memorandum, between 
July 1, 2010
,
 
and June 30, 2011, 
s
creed
p
ersons made $44.35 per hour, 
r
akers made $43.86 per hour, and 
s
hovelers made $40.56 per hour, 
In 2006, the Employer purchased the assets of Grace 
Industries, Inc., which was bankrupt.
16
  
Shortly after its 
creation, the Employer signed an agreement designating 
the GCA as its collecti
ve
-
bargaining agent, but the E
m-
ployer also signed an agreement designating NYICA as 
its collective
-
bargaining agent.  Accordingly, the E
m-
ployer was apparently a party to agreements with both 
Local 1010 and Local 175.  As noted above, the Emplo
y-
er employed 
members of both Local 1010 and Local 175 
on jobs through at least 2009, and paid them according to 
their respective collective
-
bargaining agreements.
 
Local 1010 filed the first of the instant petitions on 
April 25, 2011, and Local 175 filed the second peti
tion 
on April 27, 2011.  Local 175

s petition seeks a unit i
n-
cluding employees who 

primarily perform asphalt pa
v-
ing

 
but excluding 

all persons primarily performing 
concrete paving,

 
whereas Local 1010 seeks a unit of 
laborers performing 

paving and road 
building and all 
related work
 
. . . 
regardless of the material used.

 
 
THE REGIONAL DIRECTO
R

S DECISIONS
 
The Regional Director

s Second Supplemental Dec
i-
sion essentially re
iterates findings he made in a 
Decision 
and Direction of Election d
ated August 18, 2
011.  In that 
d
ecision, he found that Local 175

s petitioned
-
for unit 
was inappropriate.  Local 175 filed a request for review 
of the Decision and Direction of Election and
,
 
on D
e-
cember 8, 2011,
17
 
the Board issued an Order granting the 
request for review an
d remanding the case to the Regio
n-
al Director for further consideration as the 
d
ecision 
raised substantial factual issues.
18
 
 
 
In both decisions, the Regional Director acknowledged 
the differences between asphalt paving and concrete
-
related work and noted t
he long history of separate ba
r-
gaining for asphalt paver units in New York City.  The 
Regional Director declined to give weight to the bargai
n-
ing history, however, because (1) it was based on agre
e-
                                        
                                        
            
 
whereas formsetters made $41.58 per hour and laborers made $37.71 
per hour.  Similarly, under the prev
ailing wage schedule in evidence, 
s
creenpersons make $42.77 per hour, 
r
akers $42.30 per hour, and 
t
a
m-
pers $39.25 per hour, whereas 
f
orm
s
etters make $40.20 per hour and 
l
aborers make $36.50 per hour.
 
16
 
The Regional Director made no finding as to whether the
 
Emplo
y-
er is a successor to Grace Industries, Inc., and the issue was not litiga
t-
ed at the hearing.  Resolution of this issue is unnecessary for deciding 
this case.
 
17
 
In the interim, the Region conducted an election in the unit found 
appropriate by the Reg
ional Director.  Local 175 filed objections to the 
conduct of the election which are not at issue here.  The ballots have 
been inadvertently counted, but no certification has issued.
 
18
 
The Board also directed the Regional Director to consider the case 
in l
ight of 
Specialty Healthcare 
&
 
Rehabilitation Center of Mobile,
 
357 
NLRB 
934
 
(2011).  Concurring, Member Hayes stated that, under 
Specialty Healthcare 
and his dissenting view, a remand was necessary 
to explain why the asphalt
-
only unit was not appropriate.
 
 GRACE INDUSTRIES
,
 
LLC
 
 
505
 
ments made under Section 8(f) of the Act; (2) the 

a
s-
phalt
-
concrete division was based, at least in part, on 
internal LIUNA considerations not necessarily related to 
any inherent or inalterable difference

 
between the two 
types of work; (3) Local 1010 no longer agreed that sep
a-
rate units were appropriate, indicati
ng that the bargaining 
history had been 

scuttled

; and (4) the asphalt
-
concrete 
division is not observed elsewhere in the 
S
tate of New 
York.  The Regional Director therefore found that there 
was 

no rational reason to continue the artificial separ
a-
tion

 
b
ecause the two types of work have never been 
totally distinct, asphalt pavers now do more preparatory 
work, and there is 

significant

 
overlap between asphalt 
pavers and other employees, who work side
-
by
-
side in 
combined crews under common supervi
sion.  In support 
of his findings, the Regional Director cited 
Premier Pla
s-
tering, Inc.,
 
342 NLRB 1072 (2004), in which the Board 
declined to give weight to historical units based solely on 
an interunion jurisdictional agreement that had been 

scuttled,

 
a
nd 
A. C. Pavement Striping
 
Co.
,
 
296 NLRB 
206 (1989), where the Board gave little weight to sep
a-
rate bargaining history in light of the 
interchangeable 
functions of
 
the two groups of employees involved.
 
Analysis
 
As Local 1010

s petitioned
-
for unit is an app
ropriate 
unit,
19
 
the sole issue before us is whether Local 175

s 
petitioned
-
for unit is also an appropriate unit for bargai
n-
ing.  Contrary to the Regional Director, we find that the 
record establishes that a unit of asphalt pavers is appr
o-
priate.
 
In the con
struction industry, the Board has found that a 

readily identifiable and homogenous group with a 
community of interests separate and apart from other 
employees

 
is an appropriate unit for bargaining.   See 
R.
 
B.  Butler, Inc.,
 
160 NLRB 
at
 
1600.  

[T]he fac
t that 
other employees perform some of the same tasks is not 
sufficient in itself to render the requested unit inappr
o-
priate.

  
Charles H. Tompkins Co.,
 
185 NLRB 195, 196 
(1970).  In determining whether a community of interest 
exists, the Board examines fa
ctors such as mutuality of 
interests in wages, hours, and other working conditions; 
commonality of supervision; degree of skill and common 
functions; frequency of contact and interchange with 
other employees; and functional integration.  
Ore
-
Ida 
                                        
                  
 
19
 

n-

-
for unit.  Assu
m-

petitioned
-
for unit is appropriate in any event, b
ecause, as an overall 
unit, it is presumptively appropriate.  See 
R.
 
B. Butler, Inc.,
 
160 NLRB 
1595, 1599 (1966).  Local 175 has offered no argument as to why this 
presumption should be disturbed in this case.
 
Foods, Inc
.,
 
313 NLRB 1016, 1019 (1994), enfd. mem. 
66 F.3d 328 (
7
th
 
Cir. 
1995).
 
Here, the record establishes that employees who pr
i-
marily perform asphalt paving have distinct skills and 
functions.  Screedpersons must be able to operate sensors 
on the paving machine
, a skill which requires training 
and experience; 
they 
must know how to properly set the 
grade to ensure water runs off the paved surface; and
 
they
 
must be able to judge 
the amount of
 
asphalt
 
to be 
spread.  Although rakers do not operate the 
sensors on 
the
 
asphalt paving machine, they must be able to fix any 
mistakes made by the screedpersons, and thus must be 
able to account for grade and water runoff.  And all a
s-
phalt workers, including shovelers and tampers, must be 
familiar with the properties of asphal
t, and 
must
 
account 
for the 

fluff factor.

  
That the asphalt workers have di
s-
tinct skills and functions is reflected by the separate crew 
the Employer 
use
s
 
for asphalt paving, by the separate 
classifications set forth in the relevant collective
-
bargaining
 
agreements and area prevailing wage sche
d-
ule, and by the fact that when the Employer needs to hire 
an employee to work with asphalt, the Employer specif
i-
cally asks for such an employee.
 
Additionally, asphalt workers have distinct interests in 
wages and wo
rking conditions.  As previously noted, 
asphalt classifications are paid at a notably higher rate 
than formsetters or concrete laborers: under the prevai
l-
ing wage schedule included in the record and the Mem
o-
randum of Agreement merging the GCA

s agreements 
with Local 1010 and Local 1018, asphalt 
employees
 
make over $2 per hour more than comparabl
y classified
 
concrete classifications.  Asphalt workers also have di
s-
tinct working conditions
 
given the nature of hot asphalt
.  
In working with asphalt, they utilize
 
distinct tools and 
equipment, including steel rakes, flat shovels, paving 
machines, tampers, and both hand and mechanical rol
l-
ers.
 
Although the record leaves some uncertainty over the 
precise degree of overlap, interchangeability, and contact 
between asph
alt pavers and other employees, we do not 
agree with the Regional Director

s finding of 

significant 
overlap

 
between asphalt pavers and other employees.  In 
making this finding, the Regional Director relied on the 
testimony of Local 175

s witnesses.  
Although we read
i-
ly agree that Local 175

s witnesses establish some degree 
of overlap between asphalt pavers and other employees, 
this alone does not render a separate unit of asphalt pa
v-
ers inappropriate.  See 
Burns 
&
 
Roe Services Corp., 
313 
NLRB 1307, 13
09 (1994)
 
(

some overlap of lesser 
skilled duties does not preclude finding the 
petitioned
-
for 
unit appropriate

)
;
 
Charles H. Tompkins,
 
supra at 196.
  
Nor do we find that the testimony of Local 175

s wi
t-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
506
 
nesses about the Employer

s specific jobs demonstrate
s 
that the overlap between asphalt pavers and other e
m-
ployees is 

significant.

  
 
The Regional Director is correct that Local 1010 
members assisted in asphalt milling and cleanup, asphalt 
patch
ing
, dumping asphalt from a truck, and raking and 
shoveling asp
halt.  In 
almost all
 
of these instances, ho
w-
ever, the Local 1010 members identified by Local 175

s 
witnesses were Frank Puma and Giuliano Rozza.
20
  
The 
record establishes that 
Puma and Rozza
 
were former 
members of Local 1018, and therefore almost certainly 
were experienced asphalt workers.  
Accordingly, that 
these two employees performed asphalt work does not 
establish any degree of overlap between asphalt pavers 
and other employees.
 
The Regional Director is also correct that members of 
Local 175 assisted 
in
 

concrete
-
related work and other 
preparation work, such as milling asphalt, saw
-
cutting 
and jack
-
hammering out old concrete, concrete repair, 
excavation related to sewer installation, and grading.

  
Regarding asphalt milling, Local 175

s witnesses did not
 
indicate 
that 
anyone other than Maresco

s crew did this 
work.
21
 
 
Local 175

s witnesses also consistently testified 
that when they saw
-
cut and jackhammered concrete, it 
was usually for shallow
-
depth concrete repairs.  As pr
e-
viously described, such repairs i
nvolve the use of asphalt, 
and Patrick consistently stated that Maresco

s crew ha
n-
dled suc
h repairs, as opposed to Nunes

 
and Morais

 
concrete crew
s
, which handled the full
-
depth repairs.  
Thus, the remaining evidence of Local 175 members 
doing 

concrete
-
r
elated work

 
cited by the Regional D
i-
rector is that Patrick excavated a hole on one job and did 
repairs using quickset concrete on another
, and that D
i-
Maio used a compressor to break concrete for a few days 
on one job
.  This testimony does not
, in our view
,
 
esta
b-
lish 
a 

significant overlap.

 
 
Finally, although t
he Regional Director correct
ly notes
 
that 
Local 175

s witnesses testified
 
that members of di
f-
fer
ent unions work side
-
by
-
side on one crew

Maresco

s

a
nd are in frequent contact with each other, 
this 
again overlooks the fact that the Local 1010 me
m-
bers on Maresco

s crew were Puma and Rozza, who had 
a background in asphalt paving.  Aside from this circu
m-
stance,
 
Local 175

s witnesses repeatedly indicated that 
                                        
                  
 
20
 
Patrick testified that on one job, Jose 

paving crew.  Even if this uncertain testimony were credited, it does not 

workers.
 
21
 
This is also true of grading.  Local 1010 makes much of the test
i-
mony that L
ocal 175 members performed grading work, but only one of 

testimony about grading does not indicate that members of Local 1010 
(other than Puma and Rozza) assisted in such work.
 
asphalt and concrete workers did not work sid
e
-
by
-
side 
or on the same crews with any frequency, with the poss
i-
ble exception of cleanup after milling.
22
 
As noted, the Regional Director

s finding of 

signif
i-
cant overlap

 
relies
 
on the testimony of Local 175

s wi
t-
nesses.  Employer witness Michael Pino ga
ve testimony 
that frequently contradicted Local 175

s witnesses.
23
  
For 
example, Pino testified that the Employer

s crews had no 
set specialties, that he made work assignments based on 
personalities rather than skills in asphalt or concrete pa
v-
ing, that Mar
esco

s crew often did concrete work, that 
Nunes

 
and Morais

 
crews often did asphalt work, and 
that Patrick frequently performed concrete
-
related 
work.
24
  
Local 1010

s brief on review relies in large part 
on Pino

s testimony on these and similar matters.  T
he 
significance
 
of this testimony is 
diminished
, however, 
because on cross
-
examination, Pino admitted that 
Maresco

s crew specialized in milling and asphalt paving 
(precisely the work Patrick claimed the crew did),
25
 
and 
that he would assign members of Mare
sco

s crew to a
s-
phalt paving because of their familiarity with asphalt.  
Moreover, Pino

s testimony about 
asphalt pavers

 
a
l-
leged concrete work was somewhat general, and was 
rarely clear on how frequently or for how long 
asphalt 
pavers
 
performed such tasks
.  The same is true of Pino

s 
testimony about other Local 1010 members (besides P
u-
ma and Rozza) doing asphalt work
.
 
Even if Pino

s testimony establishes other instances of 
Maresco

s crew doing concrete work, or of concrete 
workers doing asphalt paving, Pin
o

s testimony is not 
sufficient to render Local 175

s petitioned
-
for unit ina
p-
                                        
                  
 
22
 
In his 
discussion of the facts, the Regional Director cited testim
o-


t-
ly link this testimony to his findings of overlap and c
ontact, but Local 
1010 emphasizes this testimony as supporting these findings.  DiMaio 
made these statements, however, in explaining how he knew which 
unions his crew members belonged to on particular jobs.  Elsewhere, he 
testified that his crew did asphal
t work and that although he saw other 
crews doing concrete work, his crew did not work in close proximity to 
those crews. 
 
23
 
Local 1010 witness Lowell Barton also gave testimony that was 

w-
ever, involved jobs that he worked on between 1998 and 2002 for 
Grace Industries, Inc.  Such testimony is too remote in time to be given 
weight.
 
24
 


nesses but made no cred
i-
bility resolutions, in keeping with representation hearing procedures.  
See 
Marian Manor for the Aged 
&
 
Infirm, Inc.,
 
333 NLRB 1084, 1084 

resolutions are not 

 
25
 

c-
tion (and also did catch basin work, curb repair, and full
-
depth concrete 

crew in sheeting and excavation.
 
 GRACE INDUSTRIES
,
 
LLC
 
 
507
 
propriate.  First, Pino

s testimony

even 
where it is sp
e-
cific

indicates that other employees spend 
less than 
half 
of their time performing asphalt paving duties.  For e
x-
ample, 
Pino admitted that Nunes

 
crew spent about 50 
percent of its time doing concrete preparation work, 
vaguely alluded to other specializations, and testified that 
the crew did asphalt paving 

at times.

  
Likewise, apart 
from generalized testimony that Morais

 
crew did asphalt 
paving, Pino specifically identified only 
6
 
days on one 
job when that crew did asphalt work.  Given Pino

s a
d-
mission that these two crews specialized in various co
n-
crete
-
related work, this testimony suggests that these 
crews spend signifi
cantly less than half of their time on 
asphalt paving.  In similar circumstances, the Board has 
found that such overlap does not render a petitioned
-
for 
unit inappropriate.  See 
Hychem Constructors, Inc.,
 
169 
NLRB 274, 276

277 (1968)
 
(fact 
that 
other emplo
yees 
did pipefitters

 
work did not render separate unit of pip
e-
fitters inappropriate
,
 
as other employees spent less than 
half of their time performing less skilled pipefitting 
jobs); 
Charles H. Tompkins,
 
supra
 
at
 
196 
(fact 
that 
other 
employees performed wo
rk similar to that of 
field 
eng
i-
neers did not render separate engineers unit inappropr
i-
ate
,
 
as other employees spent significantly less than half 
their time performing similar work).  
 
Second, although it is clear 
that 
asphalt pavers occ
a-
sionally perform o
ther duties, Pino

s testimony suggests 
that such work was incidental and occasioned by an a
b-
sence of paving work.  Thus, Pino testified that Patrick 
did 

all the activities

 
at the Kennedy Airport job when 
there was no paving or asphalt preparation work fo
r him 
to do; linked the asphalt pavers only to patch repair on 
the Grand Central Parkway job, while admitting that M
o-
rais

 
and Nunes

 
crews did about 75 percent of the patch 
work on that job; and explicitly agreed with Patrick

s 
characterization of the Sta
ten Island/Route 440 job, 
which was that Patrick and a few asphalt pavers spent 2

3 nights out of 
2
 
months on the job doing concrete patch 
repair and otherwise did asphalt milling and paving.  The 
Board has found 
that 
similar instances of overlap do not 
re
nder a petitioned
-
for unit inappropriate.  See
, e.g.,
 
Dick 
Kelchner Excavating Co.,
 
236 NLRB 1414, 1415 (1978) 
(separate unit of drivers remains appropriate where dri
v-
ers also worked as laborers 

to give them something to 
do

 
when there were no driving tas
ks to perform); 
Hydro 
Constructors, Inc.,
 
168 NLRB 105
, 105
 
(1967) (separate 
units of laborers appropriate even though laborers and 
drivers sometime perform same tasks because laborers 

are engaged a substantial majority of t
heir time in labo
r-
ers

 
duties

)
.
 
 
On the whole, Pino

s testimony clearly 
supports finding an overall unit appropriate, but it does 
not render Local 175

s petitioned
-
for unit inappropriate.
 
Given the asphalt pavers

 
distinct skills and functions, 
distinct interests in wages and working conditions, and 
the lack of a substantial overlap with other employees, 
Local 175

s petitioned
-
for unit is an appropriate unit for 
bargaining.  Although all workers on a job are ultima
tely 
supervised by the Employer

s project 
manager and ge
n-
eral supervisor,
 
t
his circumstance
 
does not outweigh the 
other factors supporting the appropriateness of Local 
175

s petitioned
-
for unit.  See, e.g.,
 
Hydro Constructors,
 
supra 
(common 
upper
-
level 
sup
ervision outweighed by 
other factors
 
favoring separate unit
).
 
The appropriateness of Local 175

s petitioned
-
for unit 
is further confirmed by the relevant bargaining history.  
T
he Board

s traditional deference to bargaining history 

is generally applicable 
in the construction industry,

 
and 
bargaining history based on 8(f) agreements may be d
e-
terminative
 
where only limited evidence concerning 
community
-
of
-
interest factors is available.  
P.
 
J. Dick 
Contracting,
 
290 NLRB 150, 151 (1988).
26
  
Of course, 
the Board
 
does not give substantial weight to bargaining 
history that 

departs from statutory provisions or clearly 
established Board policy.

 
A.
 
C. Pavement Striping Co.,
 
296 NLRB 206, 210 (1989)
, quoting 
William J. Keller, 
Inc.,
 
198 NLRB 1144, 1145 (1972)
.  Nor w
ill the Board 
give weight to a history of separate units based largely on 
the convenience 
to 
the unions involved
.
  
See, e.g., 
Pre
m-
ier Plastering
, Inc.
,
 
342 NLRB 1072,
 
1072

1073
 
(2004)
.
 
Here, the Employer, through GCA and NYICA, prev
i-
ously bargained in sep
arate asphalt and concrete units, at 
least 
into
 
2010.  This situation appears to have changed 
only due to the merger of Local 1010 and Local 1018.  
Apart from that merger, 
undertaken for
 
reasons 
that a
p-
pear to be unrelated to the work
, there is an extensiv
e 
history of separate asphalt and concrete units in New 
York City.  Roland Bedwell testified, without contradi
c-
tion, that Local 1018
 
represented separate asphalt units 
as far back as the late 1930s, and the various collective
-
bargaining agreements in the r
ecord demonstrate that 
units similar to Local 175

s petitioned
-
for unit have been 
recognized since at least the early 1970s.  Although this 
general history does not necessarily implicate the E
m-
ployer, area practice and the history of bargaining in the 
indu
stry 
are
 
relevant consideration
s
 
in determining the 
appropriateness of a petitioned
-
for unit.  See 
R.
 
B. Butler,
 
Inc.,
 
160 NLRB at 1597

1598 (citing bargaining history 
in industry and area as evidence supporting a petitioned
-
for unit of construction labore
rs); 
Del
-
Mont Construction 
Co.,
 
150 NLRB 85, 87 (1964) (finding appropriateness 
                                        
                  
 
26
 
L
ocal 175 argues that the bargaining history is in fact based on 
agreements governed by Sec. 9(a), but it points to no record evidence 
that supports this contention.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
508
 
of separate unit of heavy
-
equipment operators supported 
by historical
 
industry practice
).
 
The reasons cited by the Regional Director and Local 
1010 for according little weight 
to this history of separate 
bargaining find no support in the record or in extant law.  
First, there is no evidence supporting the Regional Dire
c-
tor

s finding that the history of bargaining in separate 
asphalt and concrete units was based 

at least in part

 
on 
internal LIUNA considerations.  Indeed, what evidence 
there is suggests that the Local 1010
-
Local 1018 me
r-
ger

not the historical 
work 
separation

was the result 
of internal considerations.
27
  
In that regard, it is notable 
that the merged agreement betwe
en GCA and Local 1010 
retains the distinctions between asphalt and concrete 
classifications and wage rates, and that the 
c
ity of New 
York
 
 
continues 
 
to 
 
observe 
 
the asphalt
-
concrete di
stin
c-
tion
 
in setting prevailing wage rates.  Second, the ba
r-
gaining hi
story outside of New York 
City 
is of limited 
relevance to this case, and in any event, the record does 
not clearly establish what the statewide history is.
28
  
F
i-
nally, the cases cited by the Regional Director are readily 
distinguishable.  In 
A.
 
C. Pavement 
Striping,
 
supra, the 
Board refused to give weight to a history of bargaining in 
two separate units where the employees in those two 
units had interchangeable job functions, thus indicating 
that the bargaining history was solely the result of 

hi
s-
torical 
accidents.

  
See id. at 210.  Here, the separate 
history is not solely the result of historical accident, and, 
as the Regional Director himself found, asphalt and co
n-
                                        
                  
 
27
 
There is little evidence regarding the internal workings of the 
LIUNA and its locals.  As
 
noted above, the former leaders of Local 
1018 allegedly had ties to organized crime.  In December 2005, Local
s
 
1010 and 1018 were placed in a trusteeship, which ended not later than 
2009.  The two locals merged in 2009 or 2010, after the trusteeship 
ended
.  None of these circumstances shows that the prior longstanding 
history of separate asphalt and concrete bargaining was due to internal 

a-

 
former leaders, as 
argued by Local 1010.
 
28
 
Local 1010 introduced two exhibits concerning the statewide pra
c-
tice regarding asphalt and concrete units.  Although these exhibits 
seemingly indicate that the New York State Department of Labor treats 
asphalt 
and concrete workers somewhat differently from the Office of 
the Comptroller for the 
c
ity of New York, the only arguable evidence 
of bargaining history contained in these exhibits is a letter from the 

 
that its locals 


 
crete workers are not interchangeable.  Likewise, in 
Premier Plastering,
 
supra, the Board 
found that bargai
n-
ing history was the 

only fact that could justify

 
a pet
i-
tioned
-
for unit that corresponded to a historical unit.  Id. 
at 1073.  As the foregoing discussion makes clear, 
here 
the relevant bargaining history is not the only fact that 
j
ustif
ies
 
the historical separation of asphalt and concrete 
units.
29
 
To be clear, the bargaining history in this case is not 
controlling.  Even so, it is a relevant consideration in our 
analysis, and it supports our finding that a unit limited to 
asphalt pavers i
s an appropriate unit for bargaining.
 
Conclusion
 
For the reasons discussed above, we find that a unit 
comprised of 
employees
 
who 

primarily perform asphalt 
paving

 
is an 
 
appropriate 
 
unit 
 
for 
 
bargaining, 
 
as these 
employees are readily identifiable and 
have a community 
of interests separate from other employees.  The fact that 
asphalt pavers have historically bargained in separate 
units in the New York City area further supports this 
finding.  
Having found that a unit comprised of laborers 
who perform 

p
aving and road building work and all 
related work
 
. . . 
regardless of material used

 
is also an 
appropriate unit, we find, pursuant to our usual pra
c-
tice,
30
 
that a self
-
determination election is appropriate 
under these 
circumstances.
 
31
 
ORDER
 
This proceeding
 
is remanded to the Regional Director 
for appropriate action consistent with the Decision and 
Order.
 
                                        
                  
 
29
 

Pre
m-
ier Plastering
 
also differs from the situation in this case.  In 
Premier 
Plastering,
 
the Bricklayers and Operative Plasterers had been bound to 
a nationwide agreement establishing geographical limitations on each 

Premier 
Plastering



arose w
hen the 
Operative Plasters unilaterally revoked the agreement, a move upheld 
by the AFL

CIO.  See id.  Here, by contrast, there was never an i
n-
terunion agreement regarding geographical jurisdiction, a revocation of 
the 
agreement, or an upholding of that mo
ve by any applicable gover
n-
ing bodies; rather, there is simply a long history of bargaining in units 
limited to asphalt pavers. 
 
30
 
See 
Armour & Co.,
 
40 NLRB 1333 (1942); 
Globe Machine & 
Stamping Co.,
 
3 NLRB 294 (1937). 
 
31
 
It is therefore unnecessary to add

d-
ing that 
Specialty Healthcare,
 
supra, does not apply to this case.
 
 
